DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first bridge device…configured to aggregate…” in Claim 9; “second bridge device…configured to aggregate…” in Claim 15; “first bridge device…configured to send…” and “second bridge device…configured to send…” in Claim 18; “second bridge device…configured to aggregate…” in Claim 19; and “receiving, by a bridge device…”, “decoding, by the bridge device…” and “reporting, by the bridge device…” in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 10,534,561 to Yuan et al. (“Yuan”) and knowledge commonly known in the art, as evidenced by “The I2C-Bus Specification” Version 2.0 by Philips Semiconductors (“I2C 2.0”) and admitted by Applicant to be prior art.

In reference to Claim 1, Yuan discloses a storage system comprising: a controller (See Figures 1 and 2 Number 100); a first storage device (See Figure 1 Number 300 [first from top]) comprising a first ready/busy pin configured to output a first ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a first device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the first storage device (See Column 4 Lines 30-34); a second storage device (See Figure 1 Number 300 [second from top]) comprising a second ready/busy pin configured to output a second ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a second device ID (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the second storage device (See Column 4 Lines 30-34); a first data bus communicatively coupled between the controller, the first storage device, and the second storage device (See Figures 1 and 2 ‘RWBUS’ lanes coupled between controller, first storage device, and second storage device and Column 3 Lines 57-60); and a first shared ready/busy signal channel (See Figures 1 and 2 Number 301 between Numbers 100 and 200) communicatively coupled (See Figures 1 and 2 Number 200 [Paragraph 32 of Applicant’s disclosure allows for intervening elements in the interpretation of “coupled”]) to the first ready/busy pin of the first storage device, the second ready/busy pin of the second storage device, and the controller (See Figures 1 and 2), according to a wire-sharing protocol (See Column 5 Lines 41-45), wherein the first storage device is configured to send the first device ID and status information associated with the first storage device to the controller via the first shared ready/busy signal channel and the second storage device is configured to send the second device 2C interface for connecting multiple devices using a shared data bus is well known in the art, as evidenced by I2C 2.0 (See Page 5 Figure 1).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using a well-known I2C interface to implement the data bus, resulting in the invention of Claim 1, because Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55 of Yuan), and the simple substitution of a well-known I2C interface as the first data bus of Yuan would have yielded the predictable result of connecting the controller to the storage devices using and interface that is widespread and commonly used (See Page 3 Section 1.2 of I2C 2.0), requires only two bus lines, is software addressable, and provides high speed communications with noise and spike immunity (See Page 4 Section 2 of I2C 2.0).

In reference to Claim 2, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the storage system is a solid state drive (SSD) (See Column 3 Lines 61-63), the first storage device and the second storage device are NAND flash devices (See Column 5 

In reference to Claim 3, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the first storage device is configured to send the first device ID and status information to the controller via the first shared ready/busy signal channel in response to the first storage device being updated internally, or in response to a command received from the controller (See Column 6 Lines 31-39).

In reference to Claim 6, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the first storage device and the second storage device are configured to act as controlling devices, and the controller is configured to act as a controlled device that receives device IDs and status information of the controlling devices (See Column 4 Lines 20-28).

In reference to Claim 7, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the controller is configured to act as a controlling device and the first storage device and the second storage device are configured to act as controlled devices (See Column 3 Line 61 - Column 4 Line 10).

In reference to Claim 8, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yuan, as modified by knowledge commonly known in the art, further discloses that the first storage device is configured to, in response to receiving a command comprising the first device ID of the first storage device from the controller, perform a read operation or a write operation using the first shared data bus in communication with the controller (See Column 7 Lines 38-41).

In reference to Claims 9 and 11, Yuan discloses a storage system comprising: a controller (See Figures 1 and 2 Number 100); a first storage device (See Figure 1 Number 300 [first from top]) comprising a first ready/busy pin configured to output a first ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a first device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the first storage device (See Column 4 Lines 30-34); a second storage device (See Figure 1 Number 300 [second from top]) comprising a second ready/busy pin configured to output a second ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a second device ID (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the second storage device (See Column 4 Lines 30-34); a first data bus communicatively coupled between the controller, the first storage device, and the second storage device (See Figures 1 and 2 ‘RWBUS’ and Column 3 Lines 57-60); and a first bridge device communicatively coupled between the controller, and the first ready/busy pin of the first storage device and the second ready/busy pin of the second storage device (See Figures 1 and 2 Number 200), the 2C interface for connecting multiple devices using a shared data bus is well known in the art, as evidenced by I2C 2.0 (See Page 5 Figure 1).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using a well-known I2C interface to implement the first data bus, resulting in the invention of Claims 9 and 11, because Yuan is silent as to the particular protocol used for the first data bus (See Column 3 Lines 57-60 and Column 9 Lines 42-55 of Yuan), and the simple substitution of a well-known I2C interface as the first data bus of Yuan would have yielded the predictable result of connecting the controller to the storage devices using and interface that is widespread and commonly used (See Page 3 Section 1.2 of I2C 2.0), requires only two bus lines, is software addressable, and provides high speed communications with noise and spike immunity (See Page 4 Section 2 of I2C 2.0).

In reference to Claim 10, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the storage system is a solid state drive (SSD) (See Column 3 Lines 61-63) and the first storage device and the second storage device are NAND flash devices (See Column 5 Lines 1-2).

In reference to Claim 12, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the first ready/busy pin of the first storage device and the second ready/busy pin of the second storage device are directly connected to the first bridge device (See Figure 1).

In reference to Claim 13, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the first bridge device is further configured to detect the first ready/busy signal of the first storage device and the second ready/busy signal of the second storage device and report to the controller to communicate the first device ID and status information of the first storage device and the second device ID and status information of the second storage device (See Column 4 Lines 11-40).

In reference to Claim 14, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 13 above.  Yuan further discloses that the first bridge device is communicatively coupled to the controller via a channel (See Figures 1 and 2 Number 301 between Numbers 100 and 200, Figure 2 Number 210 and .

Claim(s) 4-5, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and knowledge commonly known in the art as applied to Claims 1 and 9 above, and further in view of US Patent Application Publication Number 2011/0191644 to Oldfield et al. (“Oldfield”).

In reference to Claim 4, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Yuan further discloses that the storage system further comprises: a third storage device (See Figure 1 Number 300 [third from top]) comprising a third ready/busy pin configured to output a third ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a third device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the third storage device (See Column 4 Lines 30-34); a fourth storage device (See Figure 1 Number 300 [fourth from top]) comprising a fourth ready/busy pin configured to output a fourth ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a fourth device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the fourth storage device (See Column 4 Lines 30-34); a second data bus communicatively coupled between the controller, the third 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan and knowledge commonly known in the art using the multiple expanders and multiple channels of Oldfield, resulting in the invention of Claim 9, because the simple substitution of the multiple expanders and 

In reference to Claim 5, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 4 above.  Yuan, as modified by Oldfield, further discloses that the third storage device is configured to send the third device ID and status information to the controller via the second shared ready/busy signal channel in response to the third storage device being updated internally, or in response to a command received from the controller (See Column 6 Lines 31-39).

In reference to Claim 15, Yuan and knowledge commonly known in the art disclose the limitations as applied to Claim 9 above.  Yuan further discloses that the storage system further comprises: a third storage device (See Figure 1 Number 300 [third from top]) comprising a third ready/busy pin configured to output a third ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a third device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) and status information associated with the third storage device (See Column 4 Lines 30-34); a fourth storage device (See Figure 1 Number 300 [fourth from top]) comprising a fourth ready/busy pin configured to output a fourth ready/busy signal (See Figure 1 Number 301 and ‘RBN’ and Column 3 Lines 50-51) carrying a fourth device identity (ID) (See Column 4 Lines 29-30 [serial number of the storage device]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan and knowledge commonly known in 

In reference to Claim 16, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 15 above.  Yuan, as modified by Oldfield, further discloses that the first bridge device and the second bridge device are connected to the controller via a shared bus using a wire sharing protocol (See Column 5 Lines 41-45).

In reference to Claim 18, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 15 above.  Oldfield further discloses that the first bridge expander device and the second bridge expander device are connected with each other in a daisy-chain connection (See Figure 1c), wherein the first bridge expander device is configured to send data of the first storage device and data of the second storage device aggregated from the first and second signal lines, to the second bridge expander device (See Paragraph 36).

In reference to Claim 19, Yuan, knowledge commonly known in the art, and Oldfield disclose the limitations as applied to Claim 18 above.  Oldfield further discloses .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, knowledge commonly known in the art, and Oldfield as applied to Claim 15 above, and further in view of knowledge commonly known in the art, as evidenced by The Free On-Line Dictionary of Computing entry ‘integrated circuit’ (“FOLDOC”) and admitted by Applicant to be prior art.

In reference to Claim 17, Yuan and Oldfield disclose the limitations as applied to Claim 15 above.  Yuan further discloses that the bridge device is integrated into a flash buffer interface (See Figures 1 and 2 and Column 5 Lines 1-2).  Oldfield further discloses that the first bridge device is integrated into a first buffer interface and the second bridge device is integrated into a second buffer interface (See Figure 1c).  Yuan and Oldfield do not explicitly disclose that the first bridge device is integrated into a first flash buffer interface chip and the second bridge device is integrated into a second flash buffer interface chip.  Official Notice is taken that the use of integrated circuit chips for implementing electronic components is well known in the art, as evidenced by FOLDOC (See entry ‘integrated circuit’).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan and Oldfield using well known .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, US Patent Application Publication Number 2013/0297987 to Gupta et al. (“Gupta”), and US Patent Application Publication Number 2011/0153900 to Zitlaw et al. (“Zitlaw”).

In reference to Claim 20, Yuan discloses a method of encoding one or more plane identities (IDs) (See Column 4 Lines 29-30 [serial number of a device]) of one or more planes (See Figure 1 Numbers 300) of a storage device (See Figure 1), wherein memory of the storage device is divided into at least two planes (See Figure 1 Numbers 300 [each of Numbers 300 is a plane]), the method comprising: determining, by the storage device, if one or more planes of the at least two planes of the storage device is available to perform one or more operations (See Column 4 Lines 31-32 and Column 5 Lines 10-15); based on determining that the one or more planes of the storage device is available to perform the one or more operations, turning, by the storage device, a ready/busy signal output from a ready/busy pin of the storage device to a first level and inserting one or more plane index codes associated with the one or more planes of the storage device in the ready/busy signal (See Column 4 Lines 29-34 and Column 5 Lines 15-17), wherein each of the plane index code is represented in form of a pulse (See 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Yuan using the NAND storage plane having data and cache registers of Gupta as each of the NAND storage planes, and using the data preamble of Zillow, resulting in the invention of Claim 20, because Yuan discloses that each of the data planes may be a NAND storage device (See Column 5 Lines 1-2 of Yuan), and the simple substitution of the NAND storage device data plane having data and cache registers of Gupta as each of the NAND storage device data .

Response to Arguments

Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive.

Official Notice was taken in the previous Office Action.  To adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  If the Applicant does not traverse the Examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.  (See MPEP 2144.03 C).  The Examiner’s assertion of Official Notice is hereby taken to be admitted prior art due to the Applicant’s failure to traverse the assertion.


Applicant has argued that the use of a shared data bus as the first data bus of Yuan would change the principle of operation of Yuan and would require a substantial reconstruction and redesign of the elements therein (See Pages 11-14).  In response, the Examiner notes that, as indicated above, Yuan provides no limitations or restrictions Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006).

Applicant’s arguments with respect to Claim 20 (See Pages 14-17) are moot in view of the new grounds of rejection.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186